 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
     Bakersfield, CA 93301
 3   Tel: (661)326-0857
     Fax: (661)326-0936
 4   Email: dtorres@lawtorres.com
 5   Attorney for:
     PARAMJIT SINGH MANGAT
 6

 7                           IN THE UNITED STATES DISTRICT COURT
 8
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
                                                        ) Case No.: 18-CR-00056 LJO-SKO
10   UNITED STATES OF AMERICA,                          )
                                                        )
11                   Plaintiff,                         ) DEFENDANTS REQUEST AND WAIVER
                                                        ) OF APPEARANCE
12           vs.                                        )
                                                        )
13   PARAMJIT SINGH MANGAT,                             )
                                                        )
14                   Defendant                          )
15   Defendant, PARAMJIT SINGH MANGAT, hereby waives his appearance in person in open
16   court upon the status conference set for Monday, December 3, 2018 in courtroom 7 of the above
17   entitle court. Defendant hereby requests the court to proceed in his absence and agrees that his
18   interest will be deemed represented at said hearing by the presence of his attorney, DAVID A.
19   TORRES. Defendant further agrees to be present in person in court at all future hearing dates set
20   by the court including the dates for jury trial.
21

22   Date: 11/29/2018                                            _Paramjit Singh Mangat_______
23
                                                                 PARAMJIT SINGH MANGAT

24
     Date: 11//29/2018                                           __David A. Torres____________
25                                                               DAVID A. TORRES
                                                                 Attorney for Defendant




                                         Summary of Pleading - 1
 1                                              ORDER

 2            IT IS HEREBY ORDERED that defendant PARAMJIT SINGH MANGAT is excused

 3   from appearing at the status conference set for December 3, 2018.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     November 29, 2018                               /s/   Sheila K. Oberto   .
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                      Summary of Pleading - 2
